UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q/A (Amendment No.1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50621 DOLPHIN DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 86-0787790 (State of incorporation) (I.R.S. employer identification no.) 804 Douglas Road, Executive Tower Building, Suite365, Miami, Florida 33134 (Address of principal executive offices, including zip code) (305)774-0407 (Registrant’s telephone number) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (Section232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yes o No þ The number of shares of Common Stock outstanding was 64,190,987 as of May20, 2011. DOLPHIN DIGITAL MEDIA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS 4 Condensed Consolidated Balance Sheets as of March31, 2011 (unaudited)and December31, 2010 4 Condensed Consolidated Statements of Operations for the three month periods ended March31, 2011 and March31, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three month periods ended March31, 2011 and March31, 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 4. CONTROLS AND PROCEDURES 22 PART II — OTHER INFORMATION 24 ITEM 1. LEGAL PROCEEDINGS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. REMOVED AND RESERVED 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 2 EXPLANATORY NOTE Dolphin Digital Media, Inc. (the “Company”) is filing this amendment to its Quarterly Report on Form 10-Q for the interim period ended March 31, 2011, which was originally filed with the Securities and Exchange Commission (“SEC”) on May 20, 2011 (the “Original Filing”), to include restated financial statements as described in Note 2 to the condensed consolidated financial statements. The Company has restated its previously issued condensed consolidated financial statements as of and for the three months ended March 31, 2011, to properly recognize revenue associated with a Software License Agreement that was previously deferred. In addition, the Company has restated the previously filed note 3 and notes 9 through 11 to the condensed consolidated financial statements to remove the disclosure of significant accounting policies and other information previously contained in the Company’s Annual Report on Form 10-K.The significant accounting policies followed by the Company for interim reporting are consistent with those included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010.As a result, the unaudited condensed consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements. This Form 10-Q/A amends the following items in the Company’s Original Filing: ● Part I – Item 1 – Condensed Consolidated Financial Statements ● Part I – Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations ● Part I – Item 4T – Controls and Procedures ● Part II – Item 6 – Exhibits For the convenience of the reader, this Form 10-Q/A sets forth the Quarterly Report on Form 10-Q in its entirety. Other than as described above, none of the other disclosures in the Original Filing have been amended or updated. Among other things, forward-looking statements made in the Original Filing have not been revised to reflect events that occurred or facts that became known to the Company after the filing of the Original Filing, and such forward-looking statements should be read in their historical context. Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s subsequent filings to the Original Filing with the SEC. 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 March 31, December 31, (Unaudited) (Restated) ASSETS Current Cash $ $ Inventory Other current assets Total Assets $ $ LIABILITIES Current Accounts payable $ $ Other current liabilities Deferred revenue Debt - Note payable – related party Advances - convertible Total Liabilities Commitments and Contingencies STOCKHOLDERS' DEFICIT Common stock, $0.015 par value, 100,000,000 shares authorized, 64,190,987 issued and outstanding Preferred stock $0.001 par value, 10,000,000 shares authorized 1,042,753 shares issued and outstanding, liquidation preference of $1,042,753 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 DOLPHIN DIGITAL MEDIA, INC. AND SUBSIDIARIES Consolidated Statement of Operations for the Three Month Periods ended March 31, 2011 and March 31, 2010 (Unaudited) For The Three Months Ended March 31, (Restated) Revenues $ $
